ÜERRy, J.
By the Court -We see no occasion for disturbing the result arrived at in this case upon the trial below. The execution and delivery by the plaintiff of the written lease demising the demanded premises to the defendant for the term of one year, and containing a provision giving the defendant the privilege of purchasing the same at any time during the term, upon paying a stipulated sum, is alleged in the complaint, and admitted in the answer. The plaintiff avers that from time to time he subsequently gave the defendant parol leases of the premises, the last of which expired January 1st, 1866.
The defendant alleges in his answer that the “instrument” whiteh was the written lease, with the provision before mentioned, was “renewed” -from year to year until 1865.
It appears then upon the pleadings, that the relation of landlord and tenant existed between the parties, and there is no controversy as to the expiration of the tenancy, or as to the demand of possession by the plaintiff. This is an action brought under the statute of “forcible entries and unlawful detainers,” and the object of it is to determine the right of possession, and the facts admitted, make out a case for the plaintiff, unless they are rebutted in some way. The defendant seeks to set up a defense of an equitable nature.
*429But admitting for the purposes of the case at bar, that he may do this in this form of action, we are of opinion that there is nothing in his defense, and that for this, reason, at any rate, the testimony by which he proposed to establish it, was properly excluded by the learned judge below.
He claims that the transactions between the plaintiff and himself created the relation of mortgagor and mortgagee between them. But it is not pretended that there was any written agreement between them except the instrument before referred to, and that is certainly not a mortgage. Neither is it pretended that there was any fraud, surprise, or mistake in its execution or acceptance. It is then to be presumed that it expressed the intentions and agreements of the parties, and parol evidence of any prior or contemporaneous understanding between the parties, is not admissible to vary its terms. Neither is it pretended that the defendant ever had title to the premises, nor that he was bound in any way to pay to the plaintiff the sum stipulated in the lease as the purchase price, nor any other sum, which the supposed mortgage secured, nor that he had borrowed money of the plaintiff, or become indebted to him otherwise than for rent. Under this state of facts, we are unable to conceive how the defendant can be regarded as a mortgagor. It is not necessary to consider in detail the exceptions taken to the rulings of the court below, as the views which we express dispose of them.
The order is affirmed,